Citation Nr: 1042792	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-28 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to August 1945.  
His awards and medals included the Purple Heart and the Combat 
Infantryman Badge.  The Veteran died in January 2008.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appellant testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in August 2010.  A transcript 
of that proceeding is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death on January [redacted], 2008, was caused by chronic 
obstructive pulmonary disease (COPD); atherosclerotic 
cardiovascular disease was a significant condition that 
contributed to his death.

2.  During the Veteran's lifetime, service connection was in 
effect for posttraumatic stress disorder (PTSD) and for residuals 
of shrapnel wounds to the right lower extremity; the Veteran also 
was in receipt of a total disability rating based on 
unemployability due to service-connected disability.

3.  The Veteran's service-connected PTSD/longstanding service-
connected psychiatric condition contributed substantially and 
materially to his heart disease and to his death in January 2008.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the appellant's 
claim.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 
3.159 (2009).  Although she has not been provided required notice 
with respect to the effective-date element of her claim, the RO 
will have the opportunity to provide any required notice before 
deciding that matter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Legal Criteria

Service connection for the cause of a veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or 
aggravated by active service; one which may be presumed to have 
been incurred or aggravated during such service; or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the 
principal, or primary, cause of death when such disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).

A contributory cause of death inherently is one not related to 
the principal cause of death.  In determining whether a service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially to death; that it 
combined to cause death; or that it aided or lent assistance to 
the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see 
also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2008); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The certificate of death shows that the Veteran died on January 
[redacted], 2008.  The cause of death listed on the death certificate is 
COPD, and atherosclerotic cardiovascular disease is listed as a 
significant condition that contributed to death.

At the time of the Veteran's death, service connection was in 
effect for PTSD and for residuals of shrapnel wounds to his right 
lower extremity.  The Veteran also was in receipt of a TDIU.  The 
claim for PTSD was granted in 2003, at which time service 
connection for anxiety reaction that had been in effect since 
1945 was recharacterized as PTSD.  

The appellant contends that the Veteran's long-standing 
PTSD/anxiety condition contributed to the hypertension and heart 
disease that were significant contributors to his death.  She 
argues in written statements and in her August 2010 hearing 
testimony that the Veteran experienced severe anxiety because of 
his PTSD during his lifetime and that his anxiety caused or 
aggravated his hypertension and heart.  She also argues that the 
shrapnel wounds sustained by the Veteran during service 
contributed to his heart disease.

The record contains conflicting medical opinions regarding the 
relationship between the Veteran's service-connected PTSD/anxiety 
condition and his hypertension and heart disease.  A VA fee-basis 
examiner opined in June 2009 that it was not likely that the 
Veteran's hypertension and subsequent atherosclerotic heart 
disease were related to or caused by the service-connected 
PTSD/anxiety condition.  He explained that his review of medical 
literature revealed "no direct 'cause and effect' relationship" 
between mental conditions and coronary artery disease.  The 
examiner noted that the Veteran's death resulted from COPD and 
that he had experienced cardiac arrhythmias that were related to 
his COPD.  He also noted that the Veteran's heart disease was 
listed as an "other significant condition," rather than as the 
cause of his death, and that the Veteran had hyperlipidemia.

Conversely, a private physician opined in an October 2010 letter 
that the Veteran's PTSD contributed to his death.  That 
physician, a board-certified specialist in cardiovascular 
medicine, stated that the Veteran's PTSD "significantly 
contributed to his hypertension and coronary artery disease, 
finally resulting in his death."  He indicated that he had 
reached this opinion after reviewing the Veteran's records, 
including those pertaining to his PTSD and heart disease.  He 
also indicated that the shrapnel injury the Veteran sustained 
during active service contributed to his death.  

The Board has weighed both of these opinions and, after careful 
consideration, has determined that the October 2010 opinion of 
the private cardiologist is of greater probative value and 
entitled to greater weight than the opinion of the June 2009 VA 
fee-basis examiner.  In this regard, the Board notes that the 
private cardiologist has specialized training and knowledge 
regarding the medical issue in question, i.e., the impact of a 
longstanding psychiatric condition on the heart, and his letter 
reflects that he reviewed and considered the pertinent records 
before rendering his opinion.  Although the cardiologist did not 
provide a thorough rationale for his opinion, the Board notes 
that it is consistent with other medical evidence of record.  The 
Veteran's treating physician noted in a May 2006 treatment record 
that the Veteran's hypertension was "aggravated by stress" and 
wrote in a May 2008 letter that his hypertension contributed 
significantly to his death.  Moreover, the Board finds that the 
June 2009 VA fee-basis examiner's opinion is not adequately 
supported by a rationale.  The examiner's explanation that there 
is no medical literature to support the existence of a "direct" 
cause and effect relationship between PTSD and heart disease 
ignores the possibility that other types of relevant 
relationships, such as aggravation, may exist.  In addition, the 
fee-basis examiner, who has less specialized and pertinent 
training as a family practice clinician than that of the Board 
certified cardiologist, concluded that the May 2008 opinion of 
the Veteran's private physician was "speculative" and not 
grounded in medical literature, but he never addressed the May 
2006 treatment record that demonstrates the Veteran's 
hypertension was aggravated by psychological factors during his 
lifetime.

In sum, the preponderance of the evidence of record establishes 
that the Veteran's PTSD contributed substantially and materially 
to his hypertension and subsequent atherosclerotic heart disease, 
which, in turn, contributed to his death.  Accordingly, the 
appellant is entitled to service connection for the cause of the 
Veteran's death.  In reaching this conclusion, the Board notes 
that the appellant did not include a waiver of regional office 
consideration of the October 2010 opinion of the private 
cardiologist that was submitted directly to the Board.  However, 
because the Board is granting the appellant's claim in full, 
there is no prejudice to her in having the Board review this 
evidence in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2010).  


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


